Citation Nr: 0919747	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to diabetes mellitus, to include as a result of 
exposure to herbicides in Vietnam.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006), reversed a Board decision denying service 
connection for disabilities claimed as a result of exposure 
to herbicides.  That decision was appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  On September 21, 2006, VA imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay included those involving 
claims based on herbicide exposure in which the only evidence 
of exposure was the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

In a May 2008 decision, the Federal Circuit found that VA 
reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 
C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence 
of a veteran within the land borders of Vietnam (including 
inland waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The 
United States Supreme Court declined to review the case, and 
the decision of the Federal Circuit in Haas is now final.  

The stay of adjudication of these matters was rescinded on 
January 22, 2009.  Therefore, the claim on appeal for 
entitlement to service connection for diabetes mellitus, to 
include as due to in-service exposure to herbicides, may now 
be addressed.




FINDINGS OF FACT

1.  In the absence of objective evidence that the Veteran 
physically served within the land borders of Vietnam during 
the Vietnam era, he may not be presumed to have been exposed 
to herbicides during his military service.

2.  Diabetes mellitus was first manifested many years after 
service, and there is no competent and persuasive medical 
evidence or opinion establishing a nexus between such 
disability and military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to 
include as due to herbicidal exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2008).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  The Court 
has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id.

Prior to the initial adjudication of his claim, the Veteran 
was provided with VCAA notice by a letter dated February 
2003.  This letter told the Veteran what evidence was needed 
to substantiate his claim for service connection.  The 
Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The Veteran received a second letter with this information in 
January 2004.

In regard to the notification required by Pelegrini, Veteran 
status has been established and is not at issue.  The Veteran 
was provided with notification pertaining to the assignment 
of a percentage evaluation and an effective date in a March 
2006 letter.  As this portion of the notice came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in May 2006, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the 
duty to notify the Veteran has been met.

The Board also finds that the duty to assist the Veteran has 
been met.  All private treatment records identified by the 
Veteran have been obtained.  The Veteran has not been 
afforded a VA examination, and the Board agrees with this 
determination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In McLendon, the Court held that VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id. at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

There is no issue as to the Veteran having a current 
diagnosis of diabetes mellitus, as there is competent 
evidence that he has such disability.  Thus, element (1) is 
met.  There is, however, an issue with establishing an in-
service event.  The Veteran claims that he was on a ship in 
the waters surrounding Vietnam and that he actually set foot 
onto Vietnam a couple of times.  However, the National 
Personnel Records Center (NPRC) has certified that there is 
no evidence to substantiate any service in the Republic of 
Vietnam.  His service personnel records show he was assigned 
to the USS Lang in March 1975-two months before the Vietnam 
War ended.  The Board finds that element (2) of the McLendon 
test, establishing an in-service event, has not been met.  

If the Board does not accept the in-service event, element 
(3) cannot be met.  It must be noted that the Veteran 
submitted a private medical record wherein the private 
physician stated that the Veteran's diagnosis of type II 
diabetes mellitus was "consistent with exposure to 
herbicides such as Agent Orange."  The Board does not 
contest that there is a relationship between herbicidal 
exposure and the development of diabetes mellitus, as VA has 
accepted such a relationship.  See 38 U.S.C.A. 
§ 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  What the Board does 
contest, however, is the fact that the Veteran was exposed to 
herbicides while serving on the USS Lang, which reasons are 
explained above.  

Additionally, because the diagnosis of diabetes mellitus was 
first shown approximately 20 years after his discharge from 
service (the Veteran does not contend he developed diabetes 
mellitus in service or within one year following discharge 
from service), it cannot conclude that the current disability 
"may" be associated with the Veteran's service.  Thus, 
element (3) of the McLendon test has not been met.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  
The Veteran appeared at a hearing before the undersigned.  As 
there is no indication that there are any outstanding records 
pertinent to this case, the Board may proceed with 
adjudication of the Veteran's claim.

Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam era.  "Service in Vietnam" includes service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in Vietnam.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The U.S. Court of Appeals for the Federal Circuit has found 
that the VA reasonably interpreted 38 U.S.C.A. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone does not 
establish service in Vietnam.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).

The Veteran contends that his currently-diagnosed diabetes 
mellitus is a result of inservice exposure to herbicides.  He 
asserts that he served aboard a ship in the waters off the 
shore of Vietnam, and testified at the Board hearing that he 
set foot in Vietnam a couple of times in connection with a 
task force.  See Transcript at page 4.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for diabetes mellitus.  Under 
the legal authority cited above, the Board finds that the 
Veteran in this case may not be presumed to have been exposed 
to herbicides during his Vietnam era service because there is 
no evidence verifying his physical presence within the land 
borders of Vietnam while serving aboard a ship in the waters 
off the shore thereof.  The RO properly requested from the 
NPRC evidence that the Veteran served in Vietnam.  The NPRC 
responded that there was no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam.  The 
service personnel records show he was assigned to the USS 
Lang on March 15, 1975.  This is less than two months before 
the "Vietnam Era" ended on May 7, 1975.  See 38 C.F.R. 
§ 3.2(f) (2008).  Furthermore, the Veteran's service 
treatment records show that he received dental care on Guam 
from April 21, 1975 to April 23, 1975.  Finally, the 
Veteran's personnel records show that there was a ceremony 
aboard the USS Lang on May 10, 1975 to commemorate crossing 
the equator.  This record states that the crossing occurred 
while the ship was in route to Australia.  Thus, the chances 
of his having set foot onto Vietnam during the "Vietnam Era" 
are significantly lessened, especially when travel time to 
and from the Vietnam area is considered.

Lastly, the Veteran's DD Form 214 does not show any awards or 
decorations indicative of having served in Vietnam.  This 
form does show that he received the Armed Forces 
Expeditionary Medal, and the explanation "(Mayaguez) 
(Vietnam)" is included.  The Board notes that the Mayaguez 
incident occurred from May 12 to May 15, 1975, which was 
after the official "Vietnam Era" ended on May 7, 1975.  The 
incident occurred near the Vietnamese border but on a 
Cambodian island.  Therefore, for the sake of argument, even 
if the Veteran's ship was able to reverse course from the 
cruise to Australia and return to Southeast Asia in time to 
land a shore party that included the Veteran, this would have 
occurred after the end of the period in which exposure to 
herbicides is be presumed.  Hence, the Board finds that 
service connection for diabetes mellitus on the basis of 
presumed herbicidal exposure is not warranted.

As already noted above, the Veteran submitted a private 
medical record wherein the private physician stated that the 
Veteran's diagnosis of type II diabetes mellitus was 
"consistent with exposure to herbicides such as Agent 
Orange."  For the reasons already expressed, the Board does 
not accept that the Veteran was exposed to herbicides while 
serving on the USS Lang.  As a result, this medical opinion 
is accorded no probative value.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) ("reliance on a veteran's 
statement renders a medical report incredible only if the 
Board rejects the statements of the veteran").  

The Veteran has not attempted to allege he developed diabetes 
mellitus in service or that it manifested to a compensable 
degree within one year following discharge from service.  The 
private medical records show he was first diagnosed with a 
"new onset" of diabetes mellitus in 1999-more than 20 
years following his discharge from service.  He has also not 
attempted to relate it to anything in service other than 
exposure to herbicides.  The record contains no other 
persuasive evidence of a nexus between any current diabetes 
mellitus and the Veteran's military service.

The Board has also considered the Veteran's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, the Veteran simply is not competent to render a 
probative opinion on a medical matter such as whether there 
exists a medical relationship between his diabetes mellitus 
and military service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

	(CONTINUED ON NEXT PAGE)





For all the foregoing reasons, the Board finds that the claim 
for service connection for diabetes mellitus, to include as 
due to herbicidal exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for diabetes mellitus, to include as a 
result of exposure to herbicides in Vietnam, is denied.



_____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


